t c memo united_states tax_court jason golditch petitioner v commissioner of internal revenue respondent docket no 11944-05l filed date jason golditch pro_se memorandum opinion ruwe judge this case is before the court on petitioner’s motion for leave to file motion to vacate order of dismissal for lack of jurisdiction hereinafter referred to as petitioner’s motion for leave we must decide whether to grant petitioner’s motion for leave at all relevant times petitioner resided in watsonville california background on date respondent mailed to petitioner a notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination regarding his unpaid federal_income_tax for respondent’s office of appeals determined that it was appropriate to collect petitioner’s unpaid taxes by levy on date petitioner sent to the court a document which states in relevant part dear tax_court judge the collection_due_process_hearing that i requested has been decided i need your assistance regarding a notice_of_determination i received from the internal_revenue_service for the tax_year _2001__ i believe that it has been unfair and biased i was not provided information that i requested from the hearing agent the letter states that i must file a petition with the u s tax_court if i believe the irs numbers are wrong i think the irs is wrong but i am not sure if i am doing this protest right i told the irs i didn’t owe them anything and they still have not shown me any proof to support their claim could you please write to me and let me know the procedure i need the help of the tax_court to clarify this matter i am unclear as to what rules of procedure and evidence were to preside over my collection_due_process_hearing although i asked many times i never received any information on such procedures the agent was no help at all now a whole new procedure is beginning and i am more confused i am unsure of what to do from here will unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure you please advise what my next steps are and if there is public council available for my assistance when am i supposed to go to court over this would i receive the assistance of a public defender thank you for reading my letter and trying to help me this document failed to comply with the rules of the court as to the form and content of a proper petition nevertheless on date the court filed the document as an imperfect petition regarding respondent’s notice_of_determination by order dated date the court directed petitioner to file a proper amended petition on or before date the order stated that if an amended petition was not received on or before date the case would be dismissed by order dated date the court extended the time for petitioner to file an amended petition until date petitioner failed to comply with the court’s orders to file an amended petition on date the court entered an order of dismissal for lack of jurisdiction order of dismissal on date days after the court entered its order of dismissal petitioner mailed to the court two documents entitled motion for leave to file motion to vacate order of dismissal for lack of jurisdiction and motion to vacate order of dismissal for lack of jurisdiction motion to vacate both documents were signed and dated date and the envelope in which these documents were sent bears a postmark of date petitioner’s motion for leave and motion to vacate state in relevant part motion for leave to file motion to vacate order of dismissal for lack of jurisdiction petitioner respectfully requests permission from the court to file this motion to vacate order of dismissal for lack of jurisdiction for the tax_year sec_2001 with docket no 11944-05l petitioner also request sic leave from the court to accept petitioner’s amended petition petitioner desires to dispute the respondent’s determination made with respect to petitioner’s income taxes for the tax_year motion to vacate order of dismissal for lack of jurisdiction petitioner respectfully requests that the court vacate its order of dismissal for lack of jurisdiction and determine the case laid out by the petitioner’s amended petition which will be filed concurrently with this motion petitioner will also file motion to remand and designation of place of trial concurrently with this motion petitioner submitted an amended petition concurrently with the motion for leave and the motion to vacate on date the court filed petitioner’s motion for leave and lodged the motion to vacate and the amended petition discussion this court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time stewart v commissioner t c ___ ___ slip op pincite 81_tc_879 on date we dismissed petitioner’s case for lack of jurisdiction an order of dismissal for lack of jurisdiction is treated as the court’s decision stewart v commissioner supra at ___ slip op pincite 82_tc_471 sec_7459 provides in relevant part sec_7459 date of decision -- if the tax_court dismisses a proceeding for lack of jurisdiction an order to that effect shall be entered in the records of the tax_court and the decision of the tax_court shall be held to be rendered upon the date of such entry the word decision refers to decisions determining a deficiency and orders of dismissal for lack of jurisdiction 517_f2d_13 7th cir 228_f2d_478 3d cir stewart v commissioner supra at ___ slip op pincite in order for us to consider the substantive merits of petitioner’s motion for leave we must still have jurisdiction stewart v commissioner supra at ___ slip op pincite except for very limited exceptions none of which applies here this court lacks jurisdiction once an order of dismissal for lack of jurisdiction becomes final within the meaning of sec_7481 stewart v commissioner supra at ___ slip op pincite n a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7481 sec_7483 provides that a notice of appeal may be filed within days after a decision is entered pursuant to rule a of the federal rules of appellate procedure if under the tax court’s rules a party makes a timely motion to vacate or revise a decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later our rule provides that any motion to vacate or revise a decision with or without a new or further trial shall be filed within days after the decision has been entered unless the court shall otherwise permit emphasis added petitioner did not file a motion to vacate or revise within days after the as previously explained an order of dismissal for lack of jurisdiction is treated as the court’s decision fed r app p a provides rule review of a decision of the tax_court a how obtained time for filing notice of appeal review of a decision of the united_states tax_court is commenced by filing a notice of appeal with the tax_court clerk within days after the entry of the tax court’s decision at the time of filing the appellant must furnish the clerk with enough copies of the notice to enable the clerk to comply with rule d if one party files a timely notice of appeal any other party may file a notice of appeal within days after the tax court’s decision is entered if under tax_court rules a party makes a timely motion to vacate or revise the tax court’s decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later court’s order of dismissal was entered therefore in order for his motion to vacate to be considered timely filed rule required petitioner to file a motion for leave to file a motion to vacate or revise the granting of which lies within the sound discretion of the court see rule 872_f2d_245 8th cir affg tcmemo_1987_1 stewart v commissioner supra at ___ slip op pincite 108_tc_1 if a motion for leave to file a motion to vacate is filed before the order of dismissal for lack of jurisdiction becomes final and the court grants the motion for leave then the time for appeal is extended 113_f3d_1087 9th cir revg tcmemo_1994_604 67_f3d_1489 9th cir affg tcmemo_1992_731 stewart v commissioner supra at ___ slip op pincite petitioner’s motion for leave to file a motion to vacate would not extend the time for appeal unless the court granted the motion for leave and considered the merits of the motion to vacate nordvik v commissioner supra pincite stewart v commissioner supra at ___ slip op pincite but in order to grant the motion for leave the motion for leave must be filed before the order of dismissal for lack of jurisdiction has become final this is because the court is without jurisdiction to act on the motion for leave once the order of dismissal for lack of jurisdiction becomes final stewart v commissioner supra at ___ slip op pincite see 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir if the court does not have jurisdiction to grant the motion for leave then the motion to vacate could not be filed nordvik v commissioner supra pincite stewart v commissioner supra at ___ slip op pincite the court entered the order of dismissal on date and petitioner did not file a notice of appeal within the time prescribed by sec_7483 had petitioner mailed his motion for leave in an envelope postmarked on or before date we would have had jurisdiction to consider whether to grant his motion for leave and allow petitioner to file his motion to vacate see stewart v commissioner supra however petitioner did not mail the motion for leave until date days after the court entered the order of dismissal the motion for leave was mailed and filed well after the period for appeal expired and the order of dismissal for lack of jurisdiction had become final therefore we lack jurisdiction to consider in 67_f3d_1489 n 9th cir affg tcmemo_1992_731 the court_of_appeals for the ninth circuit expressly adopted the reasoning of the district_court in 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir petitioner’s motion for leave it follows that the court’s order of dismissal for lack of jurisdiction in this case became final on date days after our order of dismissal for lack of jurisdiction was entered and cannot be vacated an appropriate order will be issued
